NOT FOR PUBLICATION                            FILED
                      UNITED STATES COURT OF APPEALS                        DEC 19 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 DILDAR S. THIND, AKA Dibaigh Singh,                No.   15-72457
 AKA Didar Singh,
                                                    Agency No. A075-304-103
                   Petitioner,

   v.                                               MEMORANDUM*

 LORETTA E. LYNCH, Attorney General,

                   Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                            Submitted December 14, 2016**

Before:       WALLACE, LEAVY, and FISHER, Circuit Judges.

        Dildar S. Thind, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) order denying his motion to reopen and terminate

removal proceedings conducted in absentia in San Francisco, California. Our

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review the denial of a motion to

reopen for abuse of discretion and review de novo questions of law. Singh v.

Ashcroft, 367 F.3d 1182, 1185 (9th Cir. 2004). We deny in part and dismiss in part

the petition for review.

      The agency did not err or abuse its discretion in denying Thind’s motion to

reopen on the ground that res judicata was not applicable, where there was no final

judgment in Thind’s removal proceedings conducted in New York or Texas when

the Notice to Appear (“NTA”) commenced proceedings in California, and where

the government could not have brought the charges in the NTA against Thind in

his other proceedings because those proceedings were brought under separate

names and Alien Registration Numbers. See Valencia-Alvarez v. Gonzales, 469
F.3d 1319, 1323-24 (9th Cir. 2006) (“The criteria for the application of res judicata

. . . are that there be a final judgment, rendered on the merits in a separate action.”

(emphasis in original)); Abdisalan v. Holder, 774 F.3d 517, 523 (9th Cir. 2014)

(IJ’s removal order becomes a final order upon the BIA affirming the order, or

when the time to appeal the order to the BIA expires); Bravo-Pedroza v. Gonzales,

475 F.3d 1358, 1359 (9th Cir. 2007) (“Res judicata bars the government from

bringing a second case based on evidence . . . that it could have presented in the

                                           2                                    15-72457
first case.”).

       To the extent we have jurisdiction to consider Thind’s contention that the

NTA was improvidently issued, see 8 U.S.C. § 1252(g), the agency did not err or

abuse its discretion in denying the motion to reopen based on this contention,

where Thind failed to point to authority that would allow an alien to unilaterally

move to terminate proceedings based on an improvidently issued NTA. Cf. Matter

of W-C-B-, 24 I. & N. Dec. 118 (BIA 2007) (motion to terminate properly granted

where the government moved to terminate based on proceedings improvidently

begun because alien was subject to reinstatement of a prior order).

       The BIA also did not abuse its discretion in denying the motion to reopen

based on lack of notice, where the BIA would deny the termination relief he

ultimately sought. See INS v. Abudu, 485 U.S. 94, 104 (1988).

       We lack jurisdiction to consider Thind’s unexhausted contentions regarding

prosecutorial discretion and ineffective assistance of counsel, and his contentions

regarding the agency’s exercise of its sua sponte reopening authority. See Tijani v.

Holder, 628 F.3d 1071, 1080 (9th Cir. 2010) (court lacks jurisdiction to review

legal claims not presented to the BIA); Mejia-Hernandez v. Holder, 633 F.3d 818,

823-24 (9th Cir. 2011) (this court lacks jurisdiction to review the BIA’s decision

                                          3                                   15-72457
not to reopen sua sponte); cf. Bonilla v. Lynch, 840 F.3d 575, 588 (9th Cir. 2016).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         4                                   15-72457